Citation Nr: 0029340	
Decision Date: 11/07/00    Archive Date: 11/16/00

DOCKET NO.  98-18 621	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to a compensable rating for service-connected 
status post arthrotomy with medial meniscectomy of the right 
knee.  


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

The veteran served on active duty from June 1978 to August 
1984.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Denver, 
Colorado.


REMAND

The Board notes that in VAOGCPREC 23-97, it was indicated 
that a claimant who has arthritis and instability of the knee 
can be rated separately under Diagnostic Codes (DCs) 5003 and 
5257 "based on additional disability."  VAOGCPREC 23-97, 
reissued July 24, 1997.  See also VAOGCPREC 9-98, dated 
August 14, 1998.  Therefore, multiple disability ratings may 
be warranted in this case if indicated by the medical 
evidence.  

The veteran was afforded a VA examination to evaluate his 
right knee disability in January 1998.  However, the examiner 
did not have access to the veteran's claims folder or other 
medical records.  Under the provisions of 38 C.F.R. § 4.1 
(1999), it is essential in the examination of disability that 
the disability be reviewed in relation to its history.  The 
United States Court of Appeals for Veterans Claims (known as 
the United States Court of Veterans Appeals prior to March 1, 
1999) (hereinafter, "the Court") has generally held that in 
order to consider the veteran's history, the examiner must 
have access to the veteran's claims folder.  See Murinscak v. 
Derwinski, 2 Vet App 363 (1992).  The veteran, who is a 
physician, has asserted that the examination was inadequate, 
and essentially that he should be afforded a new examination.

It is the Board's conclusion that additional development is 
warranted in this case and the case is REMANDED for the 
following:  

1.  The RO should request the veteran to 
identify the names, addresses, and 
approximate dates of treatment for all 
health care providers, VA or private, 
inpatient or outpatient, who may possess 
additional records of treatment pertinent 
to his claim that are not already of 
record.  After securing any necessary 
authorization from the veteran, the RO 
should attempt to obtain copies of these 
treatment records identified by the 
veteran.  

2.  After requested records have been 
associated with the claims file, the RO 
should schedule the veteran for an 
appropriate examination of his right 
knee.  The examiner should review the 
claims file prior to completing the 
examination.  Any indicated diagnostic 
studies should be accomplished.  The 
examiner should specifically report the 
presence and degree of any instability, 
crepitus or loose motion, or other 
demonstrated deformity.  If possible, the 
examiner should comment on the severity 
of manifestations on the veteran's 
ability to perform average employment in 
a civil occupation.  If the severity of 
these manifestations can not be 
quantified, the examiner should so 
indicate.  The examiner should determine 
whether the right knee disability is 
manifested by weakened movement, excess 
fatigability, or incoordination.  Such 
inquiry should not be limited to muscles 
or nerves.  These determinations should, 
if feasible, be expressed in terms of the 
degree of additional range-of-motion loss 
due to any weakened movement, excess 
fatigability, or incoordination.

3.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record and readjudicate the claim, with 
consideration of VAOPGCPREC 23-97 (July 
1, 1997).  If the benefit sought on 
appeal remains denied, the veteran and 
his representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.  


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  The veteran is advised that the examination 
requested in this remand is deemed necessary to evaluate his 
claim and that his failure, without good cause, to report for 
scheduled examinations could result in the denial of his 
claim.  38 C.F.R. § 3.655 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	Mark D. Hindin 
	Veterans Law Judge
	Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


- 4 -


